Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 5-6 and 17 has been canceled. Claims 1-4, 7-16, and 18-21 are pending. Claims 1-4, 7-16, and 18-21 have been examined. Claims 1-4, 7-16, and 18-21 have been allowed. 

Allowable Subject Matter
Claims 1-4, 7-16, and 18-21 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 1 and 14, Cullick teaches:
A method of integrated modeling using a plurality of subsurface models, comprising:
receiving, via a processor, a plurality of sets of input values corresponding to one or more
input parameters that are associated with a hydrocarbon formation of the Earth;
receiving, via the processor, a network model configured to model one or more assets that distribute a flow of hydrocarbons from the hydrocarbon formation to a processing facility; 

but does not teach:
generating, via the processor, the plurality of subsurface models based on the one or more input parameters and the plurality of sets of input values, wherein each subsurface model corresponds to the one or more input parameters and comprises a set of input values of the plurality of sets of input values, and wherein each subsurface model represents a production of the flow of hydrocarbons from the hydrocarbon formation; and
identifying, via the processor, at least one of the one or more assets to adjust based on the integrated model.
In combination with other limitations as recited in the claims.

As per claim 8, Cullick and Crick teaches:
a display;
one or more sensors configured to provide real-time data regarding production and distribution of extracted hydrocarbons; and
a computing system communicatively coupled to the one or more sensors and communicatively coupled to the display, wherein the computing system comprises a processor, wherein the processor is configured to:
receive one or more network models, wherein each network model is configured to model one or more assets that distribute a flow of hydrocarbons from a hydrocarbon formation of the Earth to a processing facility;
receive one or more economic models, wherein each economic model comprises a budget, deadline, revenue projection, cost projection, or any combination thereof;

apply the plurality of subsurface models to the one or more network models to applying, via the processor, the plurality of subsurface models to the network model to generate an integrated model, wherein the integrated model comprises a plurality of scenarios, wherein each scenario comprises a production rate of hydrocarbons via the one or more assets over time;
output the integrated model to the display, wherein outputting the integrated model comprises displaying the plurality of scenarios of the integrated model, such that the one or more assets and effects of operating the one or more assets are displayed.
But they either alone or in combination do not teach:
generate a plurality of subsurface models based on the one or more input parameters and the plurality of sets of input values, wherein each subsurface model corresponds the one or more input parameters and to a set of input values of the plurality of sets of input values, and wherein each subsurface model represents a production of the flow of hydrocarbons from the hydrocarbon formation; and
apply the economic model to the integrated model, wherein the economic model comprises one or more economic parameters, wherein applying the economic model to the integrated model comprises removing at least one scenario of the plurality of scenarios of the integrated model when the at least one scenario does not correspond to the one or more economic parameters;
In combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                /JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148